DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 14 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding Claim 11, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is directed to a method which falls within the statutory category of a process. The claim(s) recite(s) the limitation of “comparing a reference sensor signal and a calibrated sensor signal, if… are not substantially equal, adjusting…, and determining a difference signal or gradient signal based on…”. The limitation of comparing and determining fall within the enumerated grouping of mental processes. Also, it should be noted that the "comparing” can be performed by the user during the procedure and denotes live action and not pre-stored data, thus this step can be accomplished visually/mentally on the fly. The formula does not have to be in the claim to have the limitation directed to an abstract concept.   
The limitation of determining a difference signal or gradient fall within the enumerated grouping of mathematical concept of comparing the two signals. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim recites “field-gradient device”.  The claim recites no more than mere instructions to implement an abstract idea or other exception on a computer.  Thus, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Therefore, the claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more because the additional elements considered individually and in combination do not qualify significant more because they are mere instructions to implement an abstract idea on a computer. 
As such, claim 11 is ineligible under 35 USC 101.
Dependent Claims(s) 12 – 14, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. § 101 because the additional recited limitations(s) fail(s) to establish that the claim is not directed to an abstract idea because the additional limitations(s) are no more than a field of use or merely involve insignificant extra-solution activity as data gathering and calculation.
Particularly:
Regarding Claim 12, biasing said calibrated field sensor is considered routine data gathering that is necessary for the abstract math and mental steps (see MPEP 2106.05(g)(3): similar to In re Grams where performing test to obtain input for the abstract math).
Regarding Claim 13, …are bias current is considered routine data gathering that is necessary for the abstract math and mental steps (see MPEP 2106.05(g)(3): similar to In re Grams where performing test to obtain input for the abstract math).
Regarding Claim 14, processing… to form the gradient signal is considered routine data gathering that is necessary for the abstract math and mental steps (see MPEP 2106.05(g)(3): similar to In re Grams where performing test to obtain input for the abstract math).

The claims have been considered ineligible under 35 USC 101 by reviewing both the limitations themselves and as ordered combinations of elements which do not amount to a practical application of the abstract limitations. 
Comments
The prior art of record found as a result of the search, does not teach alone or in combination all of the elements recited in claim 11. Therefore, no prior art rejection for claims 11 is presented in this action. However, Claims 11 – 14 are rejected under 35 U.S.C. 101. 

Allowable Subject Matter
Claims 1 – 10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record does not teach claimed limitation: “wherein, when the adjustable circuit is adjusted with the calibrated signal, said calibrated signal being different from the reference signal, the calibrated field sensor provides a calibrated sensor signal substantially equal to the reference sensor signal, wherein said field-gradient sensor device is arranged to determine a difference signal or gradient signal based on the reference sensor signal and the calibrated sensor signal” in combination with all other claimed limitations of claim 1.
Regarding Claims 2 – 10, the claims are allowed as they further limit allowed claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Close et al. (US 2020/0408853 A1) suggests that when the adjustable circuit is adjusted with the calibrated signal, said calibrated signal being different from the reference signal, the calibrated field sensor provides a calibrated sensor signal substantially equal to the reference sensor signal (see claim 1).
Close et al. (US 2019/0079142 A1) discloses a field-sensor device comprising:
a reference field sensor biased with a reference current, the reference field sensor providing a reference sensor signal in response to a field, a calibrated field sensor biased with an adjustable current and providing a calibrated sensor signal in response to the field (see claim 1).
Marinov Peev et al. (US 2019/0107578 A1) teaches a sensor device comprising: a sensor responsive to an external physical quantity of an environmental attribute to produce a sensor signal, the sensor electrically connected to a first signal (see claim 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        11/19/2022